Citation Nr: 1720285	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-26 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with cognitive disorder.

2.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI) with memory loss.

3.  Entitlement to an initial compensable rating for spondylitic changes of the thoracic and lumbar spine prior to April 8, 2016.

4.  Entitlement to an initial rating in excess of 10 percent for spondylitic changes of the thoracic and lumbar spine after April 8, 2016.

5.  Entitlement to an initial compensable rating for a right knee sprain prior to April 8, 2016.

6.  Entitlement to an initial rating in excess of 10 percent for a right knee sprain after April 8, 2016.

7.  Entitlement to an initial compensable rating for left knee medial meniscus tear and bone islands medial and lateral condyles prior to April 8, 2016.

8.  Entitlement to an initial rating in excess of 10 percent for left knee medial meniscus tear and bone islands medial and lateral condyles after April 8, 2016.

9.  Entitlement to an initial compensable rating for headaches prior to April 8, 2016.

10.  Entitlement to an initial rating in excess of 30 percent for headaches after April 8, 2016.

11.  Entitlement to an initial compensable rating for a right ankle sprain.

12.  Entitlement to an initial compensable rating for a left ankle sprain.

13.  Entitlement to an initial compensable rating for residuals of fractures to the left third and fourth fingers.

14.  Entitlement to an initial compensable rating for hyposmia associated with TBI.

15.  Entitlement to service connection for bilateral hearing loss.

16.  Entitlement to service connection for a sinus disability.

17.  Entitlement to service connection for allergies.

18.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to December 2009, with service in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. §§ 3.2(i), 3.317(e) (2016); DD214 (noting service in Iraq from April 2003 to January 2004 and from August 2006 to November 2007).  

This case comes before the Board of Veterans' Appeals Board on appeal from March 2010 and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal was previously before the Board in February 2015, at which time it was remanded for additional development.

As an initial introductory matter, the Board notes that the Veteran's private agent representative wrote a letter to the RO in October 2016, after the case was certified to the Board in September 2016, attempting to withdraw representation.  However, this attempt to withdraw was not proper under the regulations pertaining to a post-certification withdrawal of services by a representative.  Pursuant to 38 C.F.R. § 20.608.

After the agency of original jurisdiction has certified an appeal to the Board of Veterans' Appeals, a representative may not withdraw services as representative in the appeal unless good cause is shown on motion.  Good cause for such purposes is the extended illness or incapacitation of an agent admitted to practice before the Department of Veterans Affairs, an attorney-at-law, or other individual representative; failure of the appellant to cooperate with proper preparation and presentation of the appeal; or other factors which make the continuation of representation impossible, impractical, or unethical.  Such motions must be in writing and must include the name of the veteran, the name of the claimant or appellant if other than the veteran (e.g., a veteran's survivor, a guardian, or a fiduciary appointed to receive VA benefits on an individual's behalf), the applicable Department of Veterans Affairs file number, and the reason why withdrawal should be permitted, and a signed statement certifying that a copy of the motion was sent by first-class mail, postage prepaid, to the appellant, setting forth the address to which the copy was mailed.  Such motions should not contain information which would violate privileged communications or which would otherwise be unethical to reveal.  Such motions must be filed at the following address: Office of the Principal Deputy Vice Chairman (01C), Board of Veterans' Appeals, P.O. Box 27063, Washington, DC 20038.  The appellant may file a response to the motion with the Board at the same address not later than 30 days following receipt of the copy of the motion and must include a signed statement certifying that a copy of the response was sent by first-class mail, postage prepaid, to the representative, setting forth the address to which the copy was mailed.

(Emphasis added).  Inasmuch as the letter sent to the RO was not mailed to the Board as required, did not contain the requisite good cause for why such motion to withdraw should be made, and did not copy the Veteran as required, the correspondence is insufficient to be deemed a motion to withdraw after certification to the Board as required by regulation.  Moreover, even if the Board were to interpret the letter as a motion to withdraw, no good cause was provided for such motion to be granted. As such, the agent has not successfully withdrawn his representation for the appellate issues certified on appeal in September 2016.  Should the agent with to unilaterally withdraw from representation at some point in the future, the Board points out that the provisions of 38 C.F.R. § 14.631(c) provides that a representative may withdraw any time prior to certification to the Board if the representative takes steps to protect the claimant interests, such as informing the claimant and allowing time to appoint a new representative.  However, once an appeal is (re-)certified to the Board, a motion to withdraw must be filed in accordance with the procedures set forth 38 C.F.R. § 20.608, discussed above. 

While the appeal was in remand status, the RO granted partial increases for the Veteran's service-connected back disability, right knee disability, and left knee disability.  An appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulation, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, because the award of higher, 10 percent ratings for each of these disabilities is less than the maximum benefit available, the issues of entitlement to an initial disability rating in excess of 10 percent for his service-connected back disability, right knee disability, and left knee disability remain in controversy.

Additionally, the RO granted service-connection for hyposmia as secondary to TBI effective April 8, 2016, and assigned a non-compensable rating.  The Board recognizes that the rating code for residuals of TBI authorize the assignment of a separate evaluation for physical dysfunction, such as "loss of sense of smell," under the appropriate diagnostic code.  38 C.F.R. § 1.124a, Diagnostic Code 8045 (Residuals of TBI).  Accordingly, the Board deems the issue of entitlement to a compensable initial rating for hyposmia in appellate status as part of his pending appeal for an increased rating for TBI.  

The issue of entitlement to TDIU is appropriately considered on appeal as part and parcel of the Veteran' s underlying increased rating claims that were previously appealed.

The issues of (1) entitlement to an initial compensable rating for spondylitic changes of the thoracic and lumbar spine prior to April 8, 2016; (2) entitlement to an initial rating in excess of 10 percent for spondylitic changes of the thoracic and lumbar spine after April 8, 2016; (3) entitlement to an initial compensable rating for a right knee sprain prior to April 8, 2016; (4) entitlement to an initial rating in excess of 10 percent for a right knee sprain after April 8, 2016; (5) entitlement to an initial compensable rating for left knee medial meniscus tear and bone islands medial and lateral condyles prior to April 8, 2016; (6) entitlement to an initial rating in excess of 10 percent for left knee medial meniscus tear and bone islands medial and lateral condyles after April 8, 2016; (7) entitlement to an initial compensable rating for a right ankle sprain; (8) entitlement to an initial compensable rating for a left ankle sprain; (9) entitlement to an initial compensable rating for residuals of fractures to the left third and fourth fingers; (10) entitlement to service connection for a sinus disability; (11) entitlement to service connection for allergies; and (12) entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period of time of the appeal, the Veteran's TBI with memory loss manifested by no more than Level 1 impairment in the facets of cognitive impierment and other residuals of TBI not otherwise classified; PTSD- and headache-related symptoms are more favorably rated separately under Diagnostic Codes 9411 and 8100.

2.  Throughout the entire time period on appeal, the Veteran's symptoms of PTSD with cognitive disorder more nearly approximate occupational and social impairment with reduced reliability and productivity; symptoms of such a frequency, severity, or duration so as to result in occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood have not been more nearly approximated.

3.  Throughout the appeal period, the Veteran's loss of sense of smell has been partial, not complete.

4.  Throughout the appeal period, the Veteran's headaches have more nearly approximated a disability manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

5.  The Veteran does not have a current bilateral hearing loss for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for TBI with memory loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 8045, 9411, 8100 (2016).

2.  The criteria for a disability rating in excess of 50 percent for PTSD with cognitive disorder have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 
38 C.F.R.§ 4.130 Diagnostic Code 9411 (2016).

3.  The criteria for a compensable disability rating for hyposmia have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.87a, Diagnostic Code 6275 (2016).

4.  Throughout the entire appeal period, the criteria for a rating of 50 percent rating for headaches have been met.  38 U.S.C.A. § 1155, 517 (West 2014); 38 C.F.R.
§ 4.124a, Diagnostic Code 8100 (2016).

5.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Initial Rating for TBI with Memory Loss

Because the Veteran's service-connection claim was filed in December 2009, the current version of 38 C.F.R. § 4.124a, Diagnostic 8045, applies.  See 73 Fed. Reg. 54,693, 54,693 (Sept. 23, 2008) (The regulation for rating disability associated with traumatic brain injury was revised, effective October 23, 2008; prior to October 23, 2008, Diagnostic Code 8045 directed that TBI disorders were to be rated under Diagnostic Code 9304 as Brain Disease Due to Trauma.).  

The Veteran is rated as 10 percent disabling for TBI with memory loss under 
38 C.F.R. § 4.124a, Diagnostic Code 8045.  He is also in receipt of benefits for other disabilities, including PTSD, headaches, and hyposmia, which will be discussed in detail below.  The April 2016 VA examiner differentiated cognitive disorder symptoms due to TBI versus those due to PTSD by indicating that "[s]ymptoms related to his TBI are memory loss, lack of focus, and headaches."  However, to the extent that the evidence attributes particular symptoms to other disorders and it is not more beneficial for the Veteran to be rated for these TBI symptoms under Diagnostic Code 8045 alone, he cannot be separately compensated for the same symptoms associated with those other disabilities, even if they are also associated with his TBI.  See 38 C.F.R. § 4.14 (2016) (noting that it is the practice of VA, when applying the rating schedule, to avoid "the evaluation of the same manifestation under different diagnoses").

Pursuant to Diagnostic Code 8045, "[t]here are three main areas of dysfunction that may result for TBI and have profound effects on functioning: cognitive[], emotional/behavioral, and physical."  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.

38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).  To assess cognitive impairment, the diagnostic code provides a table titled "Evaluation of Cognitive Impairment And Other Residuals Of [Traumatic Brain Injury] Not Otherwise Classified," and includes ten facets of traumatic brain injury.  The criteria for levels of impairment for each facet range from 0 to 3, and an additional level for total impairment.  The table directs the rating specialist to "assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0%; 1 = 10%; 2 = 40%; and 3 = 70%."  Id.  

Diagnostic Code 8045 provides that "emotional/behavior dysfunction" is evaluated under 38 C.F.R. § 4.130 (the schedule of ratings for mental disorders).  

Physical and neurological dysfunction is evaluated under the separate appropriate diagnostic code, if available, or otherwise under Diagnostic Code 8045 as long as there is not more than one evaluation. 

Turning to the facts of this case, in April 2016, a VA physician performed an examination for TBI specifically addressing the cognitive and other impairment addressed in Diagnostic Code 8045.  The physician noted the following findings:

  A complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversation, remembering names of new a acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing;

  Normal judgment;

  Social interaction is occasionally inappropriate;

  Always oriented to person, time, place, and situation;

  Motor activity normal; 

  Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living, or work, family, or other close relationships;

  One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them; and 

  Normal consciousness.

The Board further finds that, with the exception of the Veteran's memory loss and decreased concentration/lack of focus, which have been specifically differentiated as TBI-symptoms by the April 2016 VA examiner, his rating for PTSD favorably contemplates the other facets of judgment, social interaction, neurobehavioral effects, orientation, and communications functions, and thus are excluded from consideration in the rating for TBI because they would be duplicative.  These facets were addressed in detail in PTSD examinations, and a higher rating would not be warranted under the Diagnostic Code 8045 alone for these symptoms.  

Because of the differentiation provided by the April 2016 VA examiner with regard to memory loss and lack of focus, however, the Board has considered whether the Veteran's these particular symptoms would warrant a disability rating in excess of 10 percent under the applicable TBI facet.  The examiner indicated that the Veteran presented with complaints of "mild loss of memory . . . attention, concentration, or executive functions, but without objective evidence on testing."  (Emphasis added).  According to the April 2016 examination, the Veteran reported "memory problems forgetting everyday simple things like forgetting his wallet at home, where he placed, things, [names] and birthdays[,] as well as any kind of number like phone numbers."  Thus, this facet is properly assigned no more than a Level 1 impairment.  A Level 2 or higher impairment is not warranted without objective evidence of impairment on testing demonstrating mild, moderate, or severe functional impairment.  

The Board will next focus on the remaining TBI facets of motor activity, visual spatial orientation, and subjective symptoms.  With regard to motor activity and visual spacial orientation, the record does not contain lay or medical evidence establishing visual spatial orientation or motor activity deficits attributable to TBI.  To the extent that the April 2016 VA examiner included headaches with dizziness in the Veteran's subjective symptoms, the Board has addressed these and assigned the maximum schedular 50 percent ratings under Diagnostic Code 8100.  A higher rating would not be warranted under the TBI code alone for these headache symptoms.  

Moreover, turning to the subjective symptoms identified by the April 2016 VA examiner of hearing loss and/or tinnitus, alteration of sense of smell or taste, and headaches, the examiner considered these in his facet assessment that the Veteran had "[t]hree or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships." (Emphasis added).  Even though the Veteran is separately rated at 50 percent for his headaches and it would be prohibited pyramiding to consider again in the TBI regulation, the examiner still checked the box that all three of these subjective symptoms "mildly interfere" with the identified areas.  Thus, no more than a Level 1 impairment is warranted for subjective symptoms; a Level 2 impairment contemplates "[t]hree or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships."  (Emphasis added).

The Board has considered the Veteran's lay assertions and argument that he is entitled to a higher rating for TBI with memory loss.  However, given the VA examiner's education and medical training, the Board finds most probative the April 2016 VA examiner's assessment of his TBI disability and related impairments, which is a complex medical question that involves an assessment of symptoms in each of the related facets and application of professional judgment outside of the realm of knowledge of a layperson using his/her senses.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson,
492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).

For these reasons, the Board finds that a disability rating in excess of 10 percent for TBI with memory loss has not been more nearly approximated throughout the appeal period.  As such, this claim is denied.

III.  Initial Rating for PTSD with Cognitive Disorder

The Veteran has been assigned a 50 percent rating for his PTSD with cognitive disorder.  

Effective August 4, 2014, VA promulgated an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated DSM references by deleting references to the DSM-IV and DSM-IV Text Revision and replacing them with references to the updated version, the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition.  79 Fed. Reg. 45,093-02 (Aug. 4, 2014).  This rule expressly states that its provisions do not apply to claims that have been certified to or were pending before the Board, this Court, or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014.  Accordingly, because the Veteran's appeal had been certified to the Board before that time (having been certified to the Board in February 2013 and remanded by the Board in February 2015), the DSM-IV version applies in this case.

Under the applicable rating criteria for mental disorders, including the Veteran's service-connected PTSD, a 50 percent is indicative of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial,  circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

After reviewing the claims file, the Board must conclude that the criteria for the next higher, 70 percent rating have not been met at any time during the appeal period.  First, the September 2010 VA examiner provided a Global Assessment of Functioning (GAF) score of 58, and the April 2016 VA examiner provided a GAF of 50 with a note indicating it "represents a moderate to serious impairment in social or occupational functioning."  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Quick Reference to the Diagnostic Criteria from DSM-IV, 47 American Psychiatric Association (1994).  A score of 41 to 50 is assigned for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  Id.  The GAF scores assigned during the VA examinations are also consistent with VA treatment records throughout the appeal period.  See June 2011VA treatment report (GAF of 50).  These GAF scores suggest a loose alignment with the overall impairment described in the rating criteria for a 50 percent rating, whereas a GAF score of 40 to 31-which is assigned when there is some impairment of reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood-would seem more suggestive of the level of impairment described by a 70 percent rating.  

In accordance with Mauerhan and Vazquez-Claudio, the Board recognizes that the Veteran has demonstrated a wide range of symptoms.  They include, but are not limited to, the following:  intrusive thoughts, nightmares, trouble recalling details of his tour in Iraq, diminished interest, interpersonal detachment and blunting of affect, insomnia, hypervigilance and exaggerated startle response, being overly alert and on guard, anhedonia, fatigue, logical but mildly tangential thought process, some lapses in judgment due to impulsivity, problem behavior having to do with anger outbursts.  See September 2010 VA examination report.  Additional PTSD symptoms include, but are not limited to, the following:  anxiety, sleep problems, social problems, isolation, avoidance of crowds, a history of poor social and marital relationships, depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful  circumstances (including work or a work-like setting), poor sleep, mistrust, anxiety, and distressing memories.  See April 2016 VA examination report.  

After carefully reviewing the Veteran's reported symptoms and assessing their frequency and severity, the Board finds that they do not more nearly approximate the rating criteria for the next higher, 70 percent rating.  In this regard, the Board finds that the symptoms above have not more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood.  For example, with regard to family relationships, he has demonstrated meaningful relationships with a significant other and some members of his family.  See February 2016 VA treatment report (reporting having a new girlfriend in February 2016, stating that they had been friends for a while); January 2016 VA treatment report ("He chooses to avoid contact with [parents, but] does report a good relationship with siblings, especially his younger brother."); June 2016 VA treatment report (reporting that his girlfriend is his primary support and stated that his brother had been reaching out lately).  The Veteran also reported "attending church regularly where he has established a support system within the congregation."  See June 2016 VA treatment report.  With regard to school, the Veteran reported completing one course and "getting more focused on school and striving to continue."  See June 2016 VA treatment report.  With regard to thinking, he was well orientated to time, place, and orientation.  Although there were some work, mood (see e.g. June 2011 VA treatment report indicating the Veteran reported he is not able to maintain a job due to his anger control and agitation), and judgment (some lapses in judgment due to impulsivity was noted in the September 2010 VA PTSD examination) deficiencies, it is not shown that the Veteran experiences an overall social and occupational impairment with deficiencies in most areas.  

Further, the overall assessments of severity by the VA examiners in September 2010 and April 2016 strongly correspond with the criteria for a 50 percent rating.  The September 2010 VA examiner provided an overall diagnosis of "moderate" PTSD and stated that the "[V]eteran describes mild to moderate occupational impairment from his cognitive disorder and [PTSD and] describes moderate to severe impact on social functioning mainly due to arguments and reduced empathy."  The April 2016 VA examiner indicated that the Veteran's level of occupational and social impairment was best summarized as "occupational and social impairment with reduced reliability and productivity."  Thus, notwithstanding the range of reported symptoms, the above evidence all suggests an overall impairment more nearly approximating that of a 50 percent rating.

That is not to say that the Veteran has not demonstrated any symptoms enumerated in the diagnostic criteria of 38 C.F.R. § 4.130 for a higher rating.  For example, as noted above, the Board acknowledges reports of depression, impulsivity, and difficulty in adapting to stressful circumstances (including a work or work-like setting).  However, the Court has emphasized that "[t]he use of the term 'such as' demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Further, the Federal Register accompanying the 1996 amendment to Diagnostic Code 9411 explains, "Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions it is not the symptoms, but their effects, that determine the level of impairment."  61 Fed. Reg. 52,695, 52,697 (Oct. 8 1996) (emphasis added). Here, the evidence simply fails to demonstrate that those symptoms, or any of the other types of PTSD symptoms he demonstrated during the appeal period, are of such a severity and frequency so as to result in occupational and social impairment of the nature described by either a 70 percent or 100 percent rating.

To the extent that the Veteran argues that he is entitled to at least a 70 percent rating, these lay statements and arguments have been considered.  However, given their expertise and medical training, the Board finds most probative the VA examiners' assessments of his overall social and occupational impairment, a complex medical question that involves an assessment of symptoms and application of professional judgment outside of the realm of knowledge of a layperson using his/her senses.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In conclusion, the Board finds that the assignment of a 50 percent rating, but no higher, for PTSD is warranted throughout the appeal period.

IV.  Initial Rating for Hyposmia

The Veteran's hyposmia, or decreased sense of smell, is currently rated non-compensable under Diagnostic Code 6275.  According to Diagnostic Code 6275, a 10 percent rating will be assigned when there is complete loss of the sense of smell.  38 C.F.R. § 4.87a.  

According to the April 2016 VA examination report, qualitative smell testing was performed using the VES Testing Kit, which revealed only a partial loss of sense of smell.  Because the evidence of record reflects that the Veteran's loss of smell is not complete, and there is no probative and credible evidence to the contrary demonstrating total loss of smell throughout the pertinent period on appeal, the criteria for a compensable have not been more nearly approximated.  As such, a compensable rating for hyposmia is denied.  

V.  Initial Rating for Headaches

Currently, the Veteran is assigned a non-compensable rating for headaches prior to April 8, 2016, and a 30 percent rating thereafter.  

Under Diagnostic Code 8100 for migraines, the appropriate rating is assigned based on the duration and prostrating effect of the migraines.  38 C.F.R. § 4.124a (2016). The Veteran's headache symptoms in this case seem to parrot considerably the symptoms and functional impairment contemplated by the diagnostic criteria for migraines.  The Board has considered other codes but finds that Diagnostic Code 8100 is the most appropriate code under which to rate the Veteran's headaches. Having found Diagnostic Code 8100 most analogous, the Board must now determine the appropriate schedular rating using the Rating Schedule.  Under Diagnostic Code 8100, a 30 percent rating is warranted for migraines (or headaches in this case, which is rated by analogy) with characteristic prostrating attacks occurring on an average once a month over last several months.  38 C.F.R. § 4.124a.  A maximum 50 percent rating is warranted for migraines (or headaches) with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

Here, the Board finds that the evidence warrants the maximum, 50 percent schedular rating for headaches throughout the appeal period.  

During the initial January 2010 General Medical VA examination, the Veteran reported headaches "on a daily basis," with a severity between 8-10/10 and duration of less than two hours, that most resemble migraine-type headaches.  It was noted that "[h]is current treatment consists of medications for his headaches, which are Maxalt and naproxen; he gets a fair response."  However, it was also noted that "[i]t does not affect his routine daily activities . . . [or] his employment; he is unemployed."  Furthermore, it was noted that the "headaches are not prostrating."  Even though the AOJ rated the Veteran's headaches as non-compensable prior to April 8, 2016, probably due to the non-prostrating characterization made during this examination report, the Board notes that other evidence in the record suggests that the Veteran's headaches during this time period were prostrating in nature.  For example, the Veteran very frequently sought treatment in service for his headaches.  According to a May 2009 service treatment records referring the Veteran to the Physical Evaluation Board (PEB) for further adjudication, merely six months before the Veteran's post service General Medical VA examination, the following assessment of the Veteran's headaches with photophobia was provided:

His headaches are frequent and severe, they occur daily.  They take him from his ability to perform for several hours per day.  He is not capable of acting as a soldier during these times when his headaches are severe.  Again this is several times per week. 

Such findings implicate the existence of very frequent and prolonged headaches productive of severe economic inadaptability.  Merely two months before his discharge, the PEB proceedings of September 2009 cite these findings, as well.  

Although these service treatment records pre-date the appellate period, the Board finds that they are nonetheless probative as to the nature and character of the types of headaches he was experiencing since his December 2009 discharge from service.  Service treatment records and post-service VA treatment records suggest that the Veteran has struggled with headaches akin to those described in service continuously since his head injury.  The continuing nature of his TBI-associated headaches does not suggest to the Board that there has been an improvement in his headaches after service, contrary to the conclusion stated in the January 2010 VA examination report.  See e.g. May 2010 and July 2010 VA treatment records (both expressly stating Veteran continues to have problems with his headaches) and March 2016 VA treatment record (noting complaints of "chr[onic] migraine since 2004 following TBI").  

Of particular importance, the April 2016 VA examination reported "characteristic prostrating" attacks of migraine headache pain less than once every two months, as well as "very frequent prostrating and prolonged attacks of migraine headache pain." (Emphasis added).  When considering any functional limitations, the examiner noted his inability to focus and concentrate, as well as his ability to stay in a lighted room.  When asked to further describe the average occurrence of the Veteran's headaches, the examiner stated "once or twice a week."  

The April 2016 TBI VA examination report also reflects a history of prostrating headaches since the Veteran's initial head injury in service.  Specifically, the examiner noted that he reported "recurrent bitemporal headache that is banging and throbbing in nature, affecting his ability to talk because it pounds, aggravated by light, noise, and moments, 8-10/10 in intensity, relieved by pain medication, Excedrin or Advil migraine headache pills.  The headache is once or twice a week lasting approximately a couple of hours."  Additionally, the functional impact noted in this TBI examination report specifically referenced "reported disabling headaches."  

What is more, the functional impact remarks of both the April 2016 headache examination and TBI examination suggest to the Board that the headaches could be considered productive of severe economic inadaptability.  In Pierce v. Principi, 
18 Vet. App. 440, 446 (2004), the Court explained that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating" because "[i]f 'economic inadaptability' were read to import unemployability," a claimant who "met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability [(TDIU)] . . . . rather than just a 50% rating."  Id.  The Court therefore rejected the notion that "severe economic inadaptability" was equivalent to inability to secure or follow a substantially gainful occupation, which is the standard for TDIU.  Id. (citing 38 C.F.R. § 4.16(a)).  In addition, the Court in Pierce acknowledged the Secretary's concession that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id. at 445.

Given the documentation of record that exists of demonstrating the frequency and severity of headaches since service, as well as the most recent April 2016 VA examination that expressly described these as "very frequent prostrating and prolonged attacks of migraine headache pain," the Board resolves doubt in the Veteran's favor and finds that his headaches more nearly approximate the criteria needed for the maximum 50 percent rating under Diagnostic Code 8100.  As such, a 50 percent rating is granted throughout the appeal period.  

VII.  Service Connection for Bilateral Hearing Loss

The Veteran contends that he suffers from bilateral hearing loss as a result of his exposure to noise during service.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Veteran was afforded a VA audiological examination in February 2010, months after his separation from service.  Pure tone thresholds, measured in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
0
LEFT
10
10
0
10
15

Speech discrimination was found to be 96 percent in the each ear.

He was examined again in April 2016, and pure tone thresholds, measured in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
30
LEFT
20
20
20
30
35


Speech discrimination was found to be 100 percent in the right ear and 96 percent in the left ear.

The Board concedes that the Veteran was exposed to noise in service.  See January 1983 service audiogram (noting "Steady Noise Exp[osure]" and "Impulse Noise Exp[osure]").  However, throughout the entire appeal period, the Veteran has not demonstrated that he has a current hearing loss disability as defined by VA.  In comparing the results of the VA examination to the regulatory criteria set forth in 38 C.F.R. § 3.385, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran currently suffers from a bilateral hearing loss disability as defined for VA compensation purposes.  Importantly, no other competent medical evidence in the record indicates a hearing loss disability in accordance with 38 C.F.R. § 3.385.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (explaining that the requirement of a current disability can be satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim).  In this regard, the Veteran does not have an auditory threshold of 40 decibels or greater in any of the frequencies or 26 decibels or greater for at least three of the frequencies.  Further, his speech recognition scores using the Maryland CNC Test are 94 percent or greater bilaterally.  In the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In reaching this decision, the Board has considered the Veteran's arguments in support of his assertions that he suffers from bilateral hearing loss as a result of his service.  However, the resolution of an issue that involves medical knowledge, such as the diagnosis of a disorder, requires professional evidence.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disorder even where not corroborated by contemporaneous medical evidence).  However, bilateral hearing loss is determined by the results of audiological testing, and is therefore not solely disposed of lay opinions as to diagnosis and/or etiology.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss, and the appeal is denied.


ORDER

An initial disability rating in excess of 10 percent for TBI with memory loss is denied.

An initial disability rating in excess of 50 percent for PTSD with cognitive disorder is denied.

An initial compensable rating for hyposmia is denied.

Throughout the entire appeal period, a 50 percent rating for headaches is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Service connection for bilateral hearing loss is denied.


REMAND

I.  New VA Examinations with Adequate Range of Motion Considerations

With respect to the Veteran's orthopedic disabilities of the back, knees, ankles, and fingers, the Board finds that a remand is warranted so that adequate VA examinations can be provided.   

According to 38 C.F.R. § 4.59, "[w]ith any form of arthritis, painful motion is an important factor of disability, but C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The last sentence of that regulation indicates that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).  In Correia v. McDonald, the Court determined that testing listed in the final sentence of § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  Correia, 28 Vet.App. at 168-70.

Here, no weight-bearing testing was conducted in January 2010.  Although the April 2016 VA examination reports noted that there was no evidence of pain with weight-bearing, the examiners did not indicate whether the range of motion tests were performed using active and passive motion or were performed under weight-bearing and nonweight-bearing conditions; nor do the reports contain any indication that such testing could not or should not be performed or was somehow inappropriate in this case.  See Correia, 28 Vet. App. at 168-70.  Accordingly, a remand is necessary so that the Veteran can be "tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint" as required by 38 C.F.R. § 4.59.

II.  New VA Examinations and Adequate VA Opinions for Claimed Sinus Disorder and Allergies

With regard to the Veteran's claim for service connection for a sinus disorder and allergies, the April 2016 VA examiner noted the Veteran's report of recurrent sneezing, watery eyes, scratchy throat, and sinus congestion with draining that started after his accident in 2004.   The VA examiner determined that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness because "[t]here is no objective finding in the c-file records to support diagnosis and treatment of sinus or allergies during []service."  

The opinion, however, is inadequate because it relies on an inaccurate fact; contrary to the examiner's statement, the service treatment records do reflect several notations of sinus and allergy complaints and treatment in service.  Namely, an addendum is needed so that the VA examiner can consider and discuss service treatment records that demonstrates the Veteran's sinus fracture and deviated septum (see e.g. February 2004 Sinus X-ray), an impression of "extensive right maxillary sinus mucosal thickening" (June 2006 Sinus X-ray), complaints of "sinus congestion" over the last two weeks (June 2007 service treatment record), complaints of sinus troubles (see also April 2009 service treatment report noting the Veteran has taken over-the-counter Benadryl that has not worked lately), and a clinical assessments of "multiple environmental allergies" with a prescription for Loratadin (Claritin) "every day to help with allergies" (see e.g. July 2009 service treatment record).

III.  Consideration of TDIU

Finally, the development requested for the increased rating claims and the adjudication of the service-connection claims may impact the Veteran's claim for entitlement to TDIU.  See Harris v. Derwinski, 1 Vet App 180 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, the Board will delay making a determination on the claim for TDIU until the other claims have been adjudicated.

Additionally, although the Board notes that there is evidence of record suggesting that his service-connected disabilities impact his employment, the Veteran has not yet submitted a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  While this appeal is in remand status, the Veteran will be given a final opportunity to submit this form, which is necessary to determine his employment status during the appeal period and eligibility for TDIU benefits, especially in light of the fact that it appears the Veteran was working for part of time period in question.  See September 2010 VA examination report (indicting the Veteran "currently works full time with Texas Energy at the coalmine near Tatum, Texas, and he works as a security guard there [and] has been working there since march of this year").  By failing to submit requesting information and/or forms for critical evidence needed to properly adjudicate his claim for a TDIU, the Board may determine that he has abandoned such claim and his appeal in this matter may also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2014); 38 C.F.R. § 3.158(a) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any recent VA treatment records since July 2016 relevant to the Veteran's remanded claims.

2.  Send the Veteran a letter reiterating the May 2016 request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and informing him that he has until one year from the date of that original request to submit this information or his claim/appeal for TDIU may be deemed abandoned.

3.  Arrange to have the Veteran scheduled for a VA examination of the spine, knee, ankle, and finger.  The claims file must be provided to and reviewed by the examiner.  

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should fully describe any and all functional deficits associated with the service-connected disabilities.

(a)  The examiner should record the range of motion observed on clinical evaluation, in terms of degrees.  In so doing, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, or provide an explanation as to why it is not possible to do so;

(b)  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.

(c)  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which he experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically) if feasible.

4.  Schedule the Veteran for a new VA examination of the sinus/allergies.  The claims file [i.e. any relevant records contained in Virtual VA/Veterans Benefits Management System (VBMS)] must be provided to and reviewed by the examiner.  

(a) The examiner should perform all necessary testing deemed necessary to establish whether the Veteran has any diagnosed sinus and/or allergy disorder(s); 

(b) After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any sinus and/or allergy disorder had its onset in service or is related to service.  In doing so, the examiner should recognize the fact that the Veteran did, in fact, have sinus and allergy complaints and treatment in service, including (1) the Veteran's sinus fracture and deviated septum (see e.g. February 2004 Sinus X-ray), (2) an impression of "extensive right maxillary sinus mucosal thickening" (June 2006 Sinus X-ray), (3) complaints of "sinus congestion" over the last two weeks (June 2007 service treatment record), (4) complaints of sinus troubles (see also April 2009 service treatment report noting the Veteran has taken over-the-counter Benadryl that has not worked lately), and (5) a clinical assessments of "multiple environmental allergies" with an instruction to take Loratadin (Claritin) "every day to help with allergies" (see e.g. July 2009 service treatment record); and

(c) If there is no conclusive or partially understood etiology and pathophysiology for the Veteran's sinus/allergy symptoms and diagnosis, the examiner is directed to render an opinion as to whether he otherwise has a chronic disability resulting from a medically unexplained chronic multisymptom illness. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


